     Case 2:20-cv-03295-DMG-AS Document 49 Filed 06/17/21 Page 1 of 1 Page ID #:953




1                                                                            JS-6
2
3
4
5                            UNITED STATES DISTRICT COURT
6                          CENTRAL DISTRICT OF CALIFORNIA
7
                                                 )
8     HUGO CASTRELLON,                           ) Case No. CV 20-3295-DMG (ASx)
                                                 )
9                              Plaintiff,        )
                                                 )
10                v.                             ) JUDGMENT
                                                 )
11                                               )
       COSTCO WHOLESALE                          )
12     CORPORATION,                              )
                                                 )
13                                               )
                                                 )
14                             Defendant.        )
                                                 )
15                                               )
16
17          This Court having granted Defendant Costco Wholesale Corporation’s Motion for
18    Summary Judgment by Order dated June 17, 2021,
19          IT IS ORDERED, ADJUDGED AND DECREED that judgment is entered in favor
20    of Defendant and against Plaintiff Hugo Castrellon.
21
22    DATED: June 17, 2021
23                                                             DOLLY M. GEE
24                                                     UNITED STATES DISTRICT JUDGE

25
26
27
28



                                                 -1-
